Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2018/0174050 to Holt et al. (cited in IDS, hereinafter Holt).
Per claim 1, Holt discloses a method (see figures) of transmitting (fig. 2:159…transmitter transmits encoded information) and receiving (fig. 2:189…receiver receives and decodes transmitted information) information (fig. 12:804…set of transmit data is information to be communicated across a channel) through a communication channel (fig. 2:170…communication channel model; fig. 5:302; fig. 6:302…actual communication channel), the method comprising:
determining an encoder (fig. 7:502; fig. 12…determining/training encoder model) and a decoder (fig. 10:708; fig. 11:718; fig. 13…determining/training decoder model), at least one of which is configured to implement an encoding or decoding that is based on at least one of an encoder machine-learning network (fig. 7:502; ¶87…encoder model is a neural network) or a decoder machine-learning network (fig. 7:506; ¶89…decoder model is a neural network) that has been trained to encode (fig. 7:514; fig. 12:802…training the encoder model based on a loss function) or decode information (fig. 7:510; fig. 13:902…training the decoder model based on a loss function) over a communication channel (figs. 5-6:302; fig. 7:504…encoder and decoder training associated with communication channel); 
determining first information (fig. 12:804-806 and ¶84…obtain transmit data for transmitting over a communication channel and inputting transmit data into machine-learned encoder model); 
using the encoder to process the first information (fig. 12:808 and ¶97…encoder processes received transmit data and outputs an encoded version of transmit data) and generate a first RF signal (fig. 6:304 and ¶81…transmission of signals over actual communication channel; fig. 12:810 and ¶47,74,97…communication channel can be RF channel, hence transmitting and receiving RF signals);
transmitting, by at least one transmitter (fig. 2:159), the first RF signal through the communication channel (fig. 6:304; fig. 12:810 and ¶95…transmitter transmit RF signal through communication channel);
receiving, by at least one receiver (fig. 2:189), a second RF signal that represents the first RF signal altered by transmission through the communication channel (fig. 6:306; fig. 13:904 and ¶100…receiver receives input data over that communication channel, the input data being the encoded version transmitted by transmitter that was further altered by the communication channel); and
using the decoder to process the second RF signal (fig. 13:906 and ¶100…machine-learned decoder model processes input data) and generate second information as a reconstruction of the first information (fig. 13:910…output of decoder model is generated second information that is decoded information of the communication data representative of what was originally transmitted, e.g., from fig. 12:804-806).
Per claim 2, Holt discloses claim 1, further disclosing determining feedback information (fig. 3:216 and ¶78…loss functions are construed as feedback information as they are functions of differences between generated outputs 214 and inputs 204 that are used as feedback in how to train/adjust weights of the encoder and decoder model, as shown in fig. 4) that indicates at least one of (i) a measure of distance between the second information and the first information (figs. 3-13 and ¶78...differences between generated outputs 214, e.g., second information and inputs 204, e.g., first information, are a measure of distance; ¶83,84,90 and 92), or (ii) channel state information regarding the communication channel (figs. 1-4…channel model; figs. 5-6:302…state of actual channel; fig. 8-9…training of channel model); and updating at least one of the encoder or the decoder based on the feedback information (fig. 4…updating encoder and decoder by training the encoder and decoder via backpropagation of loss function, which is feedback from comparison of original transmitted versus received/output signals).
Per claim 3, Holt discloses claim 2, further disclosing updating at least one of the encoder or the decoder based on the feedback information further comprises: determining a channel mode (fig. 8:602…the channel model at a first state, e.g., first configuration of a neural network for the channel model, is construed to be a channel mode), from among a plurality of channel modes (figs 8-9…channel model neural network can have various weighting configurations, representing a plurality of channel modes), that represents a state of the communication channel based on the feedback information (fig. 8:608…training the channel model; fig. 9:616…backpropagation of loss function trains/modifies the channel model); and updating at least one of the encoder or the decoder based on the channel mode of the communication channel (figs. 3-4…channel model 208 affects the encoder and decoder models training/updating).
Per claim 4, Holt discloses claim 1, further disclosing the encoder implements an encoding mapping that is based on results of training an encoder machine-learning network (fig. 12:802…training of the encoder model modifies the weights of the encoder model neural network, construed as the encoding mapping) and the decoder implements a decoding mapping that is based on results of training a decoder machine-learning network (fig. 13:902…training of the decoder model modifies the weights of the decoder model neural network, construed as the decoding mapping), wherein the encoder machine-learning network and the decoder machine-learning network have been jointly trained as an auto-encoder to learn communication over a communication channel (figs. 3-4…encoder and decoder are jointly trained; ¶28…”the encoder model and decoder model of the present disclosure, when taken together, are in some respects similar to an autoencoder”).
Claims 6-9 are substantially similar in scope and spirit to claims 1-4.  Therefore, the rejection of claims 1-4 are applied accordingly.  Holt further discloses a system (fig. 1:100) having a processor (fig. 1:102) and computer memory (fig. 1:104) coupled to the at least one processor having stored thereon instructions (fig. 1:108) which, when .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 USC 103 as being unpatentable over Holt in view of US Pat. Pub. No. 2017/0331644 to Urie et al. (hereinafter Urie).
Per claim 5, Holt discloses claim 1.  Holt further discloses processing the first RF signal to generate a first analog RF waveform (¶26,47,74…the communication channel can be an wireless RF channel/link, therefore the signals between the components shown in fig. 5 and 6 are analog RF signals/waveforms); using one or more transmit mechanisms to transmit the first analog RF waveform over the communication channel (fig. 6:304; fig. 12:810); using one or more receive mechanisms to receive a second analog RF waveform that represents the first analog RF waveform having been altered by the communication channel (fig. 6:306; fig. 13:904); and processing the second analog RF waveform to generate the second RF signal (fig. 6:312; fig. 13:910).
Holt does not expressly disclose, but Urie does teach that to communicate encoded and decoded signals in an RF communication system akin to Holt, the transmit mechanisms and receive mechanisms are antennas (Urie: fig. 2…encoder 210 transmits RF waveforms/signals over communication channel 250 using a transmit antenna 245, while decoder 290 receives RF waveforms/signals using a receive antenna 255).
Holt and Urie are analogous art because they are from similar problem solving in using an encoder and a decoder to communicate information using RF waveforms/signals over a RF communication channel.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use transmit and receive antennas as taught by Urie in Holt.
The suggestion for doing so would have been antennas are the physical means to realize the radiation and capture of energy in wireless RF communications.
Claim 10 is substantially similar in spirit and scope to claim 5.  Therefore, the rejection of claim 5 is applied accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125